The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-5, 10 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art including Lepron et al (WO2006108930) disclose a valve device with two valve elements.  However, none of the cited prior art teaches the invention as particularly claimed.
The closest prior art, Lepron, teaches a valve device with two valve elements that are oriented in channels that are perpendicularly to one another. However, Lepron does not teach a valve in which “the second valve stem is segmented in sequence along its stem axis into a shaft body segment positioned in the main body segment and a cone-ended segment in a tapered shape, an end of the cone-ended segment capable of being extended into the connection segment; wherein, when the second valve stem is in the second closed position, the end of the cone-ended segment is positioned in the connection segment, while a tapered bevel at the circumferential side of the cone-ended segment is pressed against the opening in the connection segment, so as to block the communication between the connection segment and the main body segment; and wherein, when the second valve stem is in the second opened position, the tapered bevel at the circumferential side of the cone-ended segment is separated from the opening in the connection segment, so as to put the main body segment and the connection segment in communication with each other.”  There is no motivation to modify the device of Lepron as described in independent Claim(s) 1.  At least the incorporation of these features is not taught or reasonably suggested by the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth W. Mackay-Smith, whose telephone number is 571.272.9792. The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider may be reached at 571-272-3607 or Mary McManmon may be reached at 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you should have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SETH W. MACKAY-SMITH/
Primary Examiner, Art Unit 3753